ameDETAILED ACTION

Allowable Subject Matter
Claims 1-5 are allowed over the prior art of record in light of the arguments and amendments submitted on 12/09/2021.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not reasonably show or suggest the claimed resin molded product.
The closest prior art of record is Fujioka et al (JP2016010883A – see machine translation provided in Non-Final Rejection mailed 09/17/2021). Similar to the claimed invention, Fujioka discloses all the limitations of the instant claim, with the exception of “an auxiliary rib that extends from the first rib toward the second rib between the main welded portions adjacent to each other, and the auxiliary rib includes a sub-welded portion where the auxiliary rib is welded to the second rib at an intersection with the second rib” and “the second rib includes a wavy portion extending wavily about a center line extending along the straight line portion, the wavy portion having a sinusoidal shape”.
While some of these features are known from different prior art references such as Sakurai et al (JP2014223883A – see machine translation provided in Non-Final Rejection mailed 09/17/2021), who discloses the limitations as pertaining to the auxiliary rib, the prior art as a whole fails to disclose the totality of the claimed invention. 
Specifically the prior art as a whole fails to disclose “the second rib includes a wavy portion extending wavily about a center line extending along the straight line .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712